Citation Nr: 1642541	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether an apportionment of the Veteran's service-connected disability compensation benefits is warranted on behalf of a minor child. 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran had active service from April 1995 to March 1999.  The appellant is the mother of the Veteran's child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decisional letter of the RO in St. Petersburg, Florida, which denied the appellant's claim for apportionment on behalf of the child J.A.S. 

As discussed in detail below, although the Veteran was previously represented by the American Legion, and while the appellant attempted to appoint the American Legion and, subsequently, Veterans of Foreign Wars of the United States, both the Veteran and appellant are currently unrepresented.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Representation 

In November 2009, the appellant attempted to appoint the American Legion (AL) via an unsigned VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  While this appointment was invalid as it was not signed by a representative from AL, in correspondence received by VA in February 2013, AL explained that the service organization was unable to represent the appellant because it already represented the Veteran.  VA notified the appellant of the conflict of interest in a March 2013 letter.  

Subsequently, via an April 2013 VA Form 21-22, the appellant attempted to appoint Veterans of Foreign Wars of the United States (VFW) as the representative by designating "any VFW service officer"; however, this appointment was also invalid as it was not signed by a representative from VFW.  The appellant has not been notified the April 2013 VA Form 21-22 was invalid, which has resulted in an unrepresented status for approximately three years.  On remand, the appellant should be so notified and afforded an opportunity to obtain a representative. 

Next, although the Veteran was previously represented, in September 2014, he revoked all representation; therefore, the Veteran is also unrepresented.  On remand, the Veteran should also be so notified and afforded an opportunity to obtain a new representative.  Further, if the AOJ receives a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Individual as Claimant's Representative) from either the appellant or Veteran, the AOJ should ensure the form is properly executed, and if not, the appellant and/or Veteran should be notified.  

Board Videoconference Hearing 

Because a grant of the appellant's claim for apportionment would result in the payment of a lesser benefit to the Veteran, this case qualifies as a "contested claim."
See 38 C.F.R. § 20.3(p) (2105) (defining contested claim).  A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2014) and the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500 -20.504, 20.713 (2015).

Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

In this case, the issue must be remanded so that the appropriate procedures concerning simultaneously contested claims may be followed, and due to various administrative errors to reschedule this matter for a hearing before the Board at the RO.  On the substantive appeal, via a VA Form 9, received in November 2010, the appellant requested a hearing before the Board regarding the special apportionment issue at the local RO.  The hearing was scheduled for October 18, 2016 at the Newark, New Jersey RO; however, notice of the Board hearing, via a September 2016 notice letter, was sent to the Veteran and not to the appellant.  Further, it appears as though the appellant's RO is located in St. Petersburg, Florida, and not Newark, New Jersey, indicating the Board hearing was scheduled at the incorrect RO.  Next, in correspondence received by VA in October 2016, the Veteran wrote that he "did not request a hearing" and requested cancellation of the October 18, 2016 Board hearing.  Subsequently, the scheduled Board hearing requested by the appellant was cancelled. 

Consequently, the proper hearing request from the appellant has not been honored.  The only notice letter sent regarding the hearing was intended for the appellant and sent to the Veteran.  The letter was not properly sent to the appellant at her address of record (nor apparently even attempted to be sent to the appellant), and there is no indication that the appellant received the notice at any time.

The appellant's request for a Board hearing at her local RO remains to be properly fulfilled.  Because the appellant is entitled to such a hearing upon request, and because Travel Board and videoconference hearings held at the ROs are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700(a) (2015). The Board is compelled to remand this case to properly schedule a Board hearing in accordance with the appellant's request and to correctly notify the appellant of such hearing so that she may have the opportunity to attend (and to provide the Veteran with appropriate notice of the hearing in accordance with the contested claim procedures).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and give notice to both the appellant and the Veteran required by contested claims procedures (under 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.71).  Be sure notice is properly mailed to the correct address of record for each party.  The AOJ should confirm that the appellant's address of record with the appellant.  

2.  The AOJ should schedule a hearing before the Board at the proper RO in St. Petersburg, Florida.  Pursuant to contested claims procedures, the AOJ must notify the appellant and Veteran, and any representative (if appointed), of the date, time, and location of the hearing.  The AOJ should be sure to provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  The AOJ must ensure that all notice is sent to the correct address of record for each party to be contacted. The case should thereafter be processed in accordance with established appellate practices. 

The Veteran and appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by 








the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




